     Case 2:18-cv-03647-ADS Document 22 Filed 06/08/20 Page 1 of 14 Page ID #:1430



 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   PAMELA B. O/B/O MICHAEL P., an                Case No.: 2:18-03647 ADS
     Individual,
12
                         Plaintiff,
13
                         v.                        MEMORANDUM OPINION AND ORDER
14
     ANDREW M. SAUL, Commissioner of
15   Social Security,

16                       Defendant.

17
     I.    INTRODUCTION
18
           Plaintiff Pamela B., on behalf of Michael P. (“Plaintiff”), 1 challenges Defendant
19
     Andrew M. Saul2, Commissioner of Social Security’s (hereinafter “Commissioner” or
20

21
     1 Plaintiff’s and his representative’s names have been partially redacted in compliance
22
     with Federal Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
     Committee on Court Administration and Case Management of the Judicial Conference
23
     of the United States.
     2 On June 17, 2019, Saul became the Commissioner of Social Security. Thus, he is
24
     automatically substituted as the defendant under Federal Rule of Civil Procedure 25(d).


                                                -1-
     Case 2:18-cv-03647-ADS Document 22 Filed 06/08/20 Page 2 of 14 Page ID #:1431



 1   “Defendant”) denial of his applications for a period of disability and disability insurance

 2   benefits (“DIB”), and supplemental security income (“SSI”). Plaintiff contends that the

 3   Administrative Law Judge (“ALJ”) improperly assessed his mental residual functional

 4   capacity (“RFC”), as well as erred in finding that Plaintiff had the ability to perform jobs

 5   existing in significant numbers in the national economy. For the reasons stated below,

 6   the decision of the Commissioner is affirmed, and this matter is dismissed with

 7   prejudice.

8    II.    FACTS RELEVANT TO THE APPEAL

 9          Plaintiff testified that he has a high school education and worked as an electrician

10   for twenty-five (25) years, until he was laid off in 2010. (Administrative Record “AR” 51,

11   69-70). Plaintiff worked for a company and at the beginning of his career did a lot of

12   residential work, but he mainly did commercial electrical work at the end. (AR 69-70).

13   After Plaintiff lost his job, he testified that he did try to find work in the electrical field or

14   warehouse work but was never able to secure a new job. (AR 71). Plaintiff testified that

15   shortly after losing his job, however, was when his neuropathy kicked in and his alleged

16   disability onset date is stated as October 7, 2010. (AR 51, 70).

17          When asked as to his primary problem, Plaintiff stated that it “is my feet and

18   back . . . and my neck.” (AR 71). Plaintiff likened the pain in his feet to “walking on a

19   bed of needles.” Id. Plaintiff further testified that his diabetes and hypertension were

20   not under control. (AR 71-72). These were the only problems that Plaintiff identified as

21   preventing him from working when questioned by the ALJ. Under questioning by his

22   attorney, Plaintiff also testified that he had received psychiatric care for depression and

23   was taking medication for depression as well. (AR 74).

24



                                                    -2-
     Case 2:18-cv-03647-ADS Document 22 Filed 06/08/20 Page 3 of 14 Page ID #:1432



 1   III.   PROCEEDINGS BELOW

 2          A. Procedural History

 3          Plaintiff protectively filed his applications for DIB and SSI on July 7, 2014,

 4   alleging disability beginning October 7, 2010. (AR 189-95, 196-204). Plaintiff was

 5   insured for DIB through June 30, 2013. (AR 206-07). Plaintiff’s claims were denied on

 6   October 8, 2014 (AR 125-29, 130-34), and on November 10, 2014, Plaintiff filed a

 7   request for hearing before an ALJ (AR 138-39). A hearing was held before ALJ Sally C.

8    Reason on June 15, 2016. (AR 49-78). Plaintiff, represented by counsel, appeared and

 9   testified at the hearing, as well as medical expert Kweli J. Amusa, MD, and vocational

10   consultant Antonio R. Reyes. Id.

11          On September 16, 2016, the ALJ issued a partially favorable decision, finding that

12   Plaintiff had been disabled within the meaning of the Social Security Act3 since February

13   3, 2015, but not prior thereto.4 (AR 24-48). On October 11, 2016, Plaintiff filed a

14   request for review of the ALJ’s decision with the Appeals Council. (AR 184-88).

15   Plaintiff passed away on June 26, 2017, and his sister, Pamela B., substituted in as a

16   party to his claim. (AR 7, 10). The ALJ’s decision became the Commissioner’s final

17   decision when the Appeals Council denied Plaintiff’s request for review on March 23,

18   2018. (AR 1-6). Plaintiff then filed this action in District Court on April 30, 2018,

19   challenging the ALJ’s decision. [Docket (“Dkt.”) No. 1].

20

21   3 Persons are “disabled” for purposes of receiving Social Security benefits if they are
     unable to engage in any substantial gainful activity owing to a physical or mental
22
     impairment expected to result in death, or which has lasted or is expected to last for a
     continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A).
23   4 As Plaintiff was insured for DIB only through June 30, 2013, the ALJ’s finding

     effectively denied Plaintiff’s DIB claim. Plaintiff was only awarded benefits on his SSI
24
     claim, from February 3, 2015.


                                                 -3-
     Case 2:18-cv-03647-ADS Document 22 Filed 06/08/20 Page 4 of 14 Page ID #:1433



 1          On September 11, 2018, Defendant filed an Answer, as well as a copy of the

 2   Certified Administrative Record. [Dkt. Nos. 14, 15]. The parties filed a Joint

 3   Submission on February 6, 2019. [Dkt. No. 20]. The case is ready for decision.5

 4          B. Summary of ALJ Decision After Hearing

 5          In the decision (AR 28-43), the ALJ followed the required five-step sequential

 6   evaluation process to assess whether Plaintiff was disabled under the Social Security

 7   Act.6 20 C.F.R. §§ 404.1520(a) and 416.920(a). At step one, the ALJ found that

8    Plaintiff had not been engaged in substantial gainful activity since October 7, 2010, the

 9   alleged onset date. (AR 30). At step two, the ALJ found that Plaintiff had the

10   following severe impairments: (a) status post left ulna nerve surgery; (b) diabetes

11   mellitus; (c) hypertension; (d) obesity; and (e) depression. (AR 30). At step three, the

12   ALJ found that since the alleged onset date of October 7, 2010, Plaintiff “has not had an

13   impairment or combination of impairments that meets or medically equals the severity

14   of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR

15   404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and 416.926).” (AR 31).

16

17   5 The parties filed consents to proceed before the undersigned United States Magistrate
     Judge, pursuant to 28 U.S.C. § 636(c), including for entry of final Judgment. [Dkt. Nos.
18
     8, 10].
     6 The ALJ follows a five-step sequential evaluation process to assess whether a claimant
19
     is disabled: Step one: Is the claimant engaging in substantial gainful activity? If so, the
     claimant is found not disabled. If not, proceed to step two. Step two: Does the claimant
20
     have a “severe” impairment? If so, proceed to step three. If not, then a finding of not
     disabled is appropriate. Step three: Does the claimant’s impairment or combination of
21
     impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404, Subpt. P, App. 1?
     If so, the claimant is automatically determined disabled. If not, proceed to step four.
22
     Step four: Is the claimant capable of performing his past work? If so, the claimant is not
     disabled. If not, proceed to step five. Step five: Does the claimant have the residual
23
     functional capacity to perform any other work? If so, the claimant is not disabled. If
     not, the claimant is disabled. Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995)
24
     (citing 20 C.F.R. §404.1520).


                                                 -4-
     Case 2:18-cv-03647-ADS Document 22 Filed 06/08/20 Page 5 of 14 Page ID #:1434



 1          The ALJ then found that Plaintiff had the Residual Functional Capacity (“RFC”)7

 2   to perform a range of light work as defined in 20 CFR 404.1567(b) and 416.967(b)8,

 3   except:
 4             [Plaintiff] can stand and walk for 6 hours in an 8-hour day, one hour at
               a time, but never climb ladders, ropes, and scaffolds, occasionally
 5             balance, stoop, crouch, kneel, and crawl. [Plaintiff] can occasionally be
               exposed to extreme temperatures, vibratory equipment, and uneven
 6             terrain. [Plaintiff] can occasionally use the left upper extremity (non-
               dominant) for gross and fine motor functions.
 7   (AR 32-33).
8           At step four, based on Plaintiff’s RFC and the vocational expert’s testimony, the
 9   ALJ found that Plaintiff could not perform his past relevant work as an electrician. (AR
10   41). At step five, the ALJ found that “[p]rior to February 3, 2015, the date [Plaintiff’s]
11   age category changed,” considering Plaintiff’s age, education, work experience, RFC and
12   the vocational expert’s testimony, there “were jobs that exist in significant numbers in
13   the national economy that [Plaintiff] could have performed” such as clerk, furniture
14   rental clerk and gate attendant. (AR 41-42).
15

16

17
     7 An RFC is what a claimant can still do despite existing exertional and nonexertional
18   limitations. See 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1).
     8
       “Light work” is defined as
19          lifting no more than 20 pounds at a time with frequent lifting or carrying
            of objects weighing up to 10 pounds. Even though the weight lifted may be
20          very little, a job is in this category when it requires a good deal of walking
            or standing, or when it involves sitting most of the time with some pushing
21          and pulling of arm or leg controls. To be considered capable of performing
            a full or wide range of light work, you must have the ability to do
22          substantially all of these activities.
     20 C.F.R. § 404.1567(b); see also Rendon G. v. Berryhill, 2019 WL 2006688, at *3 n.6
23   (C.D. Cal. May 7, 2019).

24



                                                 -5-
     Case 2:18-cv-03647-ADS Document 22 Filed 06/08/20 Page 6 of 14 Page ID #:1435



 1          The ALJ also found that “[b]eginning on February 3, 2015, the date [Plaintiff’s]

 2   age category changed,” considering Plaintiff’s age, education, work experience, RFC and

 3   the vocational expert’s testimony, “there are no jobs that exist in significant numbers in

 4   the national economy that [Plaintiff] could perform.” (AR 42). Accordingly, the ALJ

 5   determined that Plaintiff was not disabled prior to February 3, 2015 but became

 6   disabled on that date and has continued to be disabled through the date of the decision,

 7   September 16, 2016. (AR 42). However, the ALJ determined that the Plaintiff was not

8    under a disability within the meaning of the Social Security Act at any time through

 9   June 30, 2013, the date last insured. (AR 42).

10   IV.    ANALYSIS

11          A. Issues on Appeal

12          Plaintiff raises two issues for review: whether the ALJ (1) erred in the

13   determination of Plaintiff’s mental RFC; and (2) erred in finding that Plaintiff had the

14   ability to perform jobs existing in significant numbers in the national economy. [Dkt.

15   No. 20, p. 3].

16          B. Standard of Review

17          A United States District Court may review the Commissioner’s decision to deny

18   benefits pursuant to 42 U.S.C. § 405(g). The District Court is not a trier of the facts but

19   is confined to ascertaining by the record before it if the Commissioner’s decision is

20   based upon substantial evidence. Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014)

21   (District Court’s review is limited to only grounds relied upon by ALJ) (citing Connett v.

22   Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)). A court must affirm an ALJ’s findings of

23   fact if they are supported by substantial evidence and if the proper legal standards were

24   applied. Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir. 2001). An ALJ can satisfy



                                                 -6-
     Case 2:18-cv-03647-ADS Document 22 Filed 06/08/20 Page 7 of 14 Page ID #:1436



 1   the substantial evidence requirement “by setting out a detailed and thorough summary

 2   of the facts and conflicting clinical evidence, stating his interpretation thereof, and

 3   making findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citation

 4   omitted).

 5          “[T]he Commissioner’s decision cannot be affirmed simply by isolating a specific

 6   quantum of supporting evidence. Rather, a court must consider the record as a whole,

 7   weighing both evidence that supports and evidence that detracts from the Secretary’s

8    conclusion.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001) (citations and

 9   internal quotation marks omitted). “‘Where evidence is susceptible to more than one

10   rational interpretation,’ the ALJ’s decision should be upheld.” Ryan v. Comm’r of Soc.

11   Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citing Burch v. Barnhart, 400 F.3d 676, 679

12   (9th Cir. 2005)); see Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (“If

13   the evidence can support either affirming or reversing the ALJ’s conclusion, we may not

14   substitute our judgment for that of the ALJ.”). However, the Court may review only “the

15   reasons provided by the ALJ in the disability determination and may not affirm the ALJ

16   on a ground upon which [s]he did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.

17   2007) (citation omitted).

18          Lastly, even if an ALJ errs, the decision will be affirmed where such error is

19   harmless, that is, if it is “inconsequential to the ultimate nondisability determination,”

20   or if “the agency’s path may reasonably be discerned, even if the agency explains its

21   decision with less than ideal clarity.” Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th

22   Cir. 2015) (citation omitted); Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012).

23

24



                                                  -7-
     Case 2:18-cv-03647-ADS Document 22 Filed 06/08/20 Page 8 of 14 Page ID #:1437



 1          C. The ALJ Properly Assessed Plaintiff’s RFC

 2          Plaintiff contends that his assessed RFC is not supported by substantial evidence

 3   because the ALJ should have included additional mental limitations in the RFC finding.

 4   Specifically, Plaintiff contends ALJ’s decision was contrary to the opinions of the

 5   examining and reviewing physicians.

 6                 1. Legal Standard for Consideration of Impairments in the Disability
                      Evaluation and for Weighing Medical Opinions
 7

8           At step three of the sequential evaluation, the ALJ determines whether the

 9   claimant’s impairment or combination of impairments is of a severity to meet or

10   medically equal a listed impairment. Before turning to step four, the ALJ fashions the

11   claimant’s RFC. A district court must uphold an ALJ’s RFC assessment when the ALJ

12   has applied the proper legal standard and substantial evidence in the record as a whole

13   supports the decision. Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005). In

14   making an RFC determination, the ALJ may consider those limitations for which there

15   is support in the record and need not consider properly rejected evidence or subjective

16   complaints. Id. The Court must consider the ALJ’s decision in the context of “the entire

17   record,” and if the “‘evidence is susceptible to more than one rational interpretation,’ the

18   ALJ’s decision should be upheld.” Ryan, 528 F.3d at 1198 (citation omitted).

19          An ALJ is not obligated to discuss “every piece of evidence” when interpreting the

20   evidence and developing the record. See Howard ex rel. Wolff v. Barnhart, 341 F.3d

21   1006, 1012 (9th Cir. 2003) (citation omitted). Similarly, an ALJ is also not obligated to

22   discuss every word of an opinion or include limitations not actually assessed by the

23   medical professional. See Fox v. Berryhill, 2017 WL 3197215, *5 (C.D. Cal. July 27,

24   2017); Howard, 341 F.3d at 1012.



                                                 -8-
     Case 2:18-cv-03647-ADS Document 22 Filed 06/08/20 Page 9 of 14 Page ID #:1438



 1          The ALJ must also consider all medical opinion evidence. 20 C.F. R. §§

 2   404.1527(b), 416.927(b). “As a general rule, more weight should be given to the opinion

 3   of a treating source than to the opinion of doctors who do not treat the claimant.”

 4   Lester, 81 F.3d at 830 (citing Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987)).

 5   Where the treating doctor’s opinion is not contradicted by another doctor, it may only

 6   be rejected for “clear and convincing” reasons. Id. (citing Bayliss v. Barnhart, 427 F.3d

 7   1211, 1216 (9th Cir. 2005)). “If a treating or examining doctor’s opinion is contradicted

8    by another doctor’s opinion, an ALJ may only reject it by providing specific and

 9   legitimate reasons that are supported by substantial evidence.” Trevizo v. Berryhill, 871

10   F.3d 664, 675 (9th Cir. 2017) (quoting Bayliss, 427 F.3d at 1216).

11          “Substantial evidence” means more than a mere scintilla, but less than a

12   preponderance; it is such relevant evidence as a reasonable person might accept as

13   adequate to support a conclusion.” Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir.

14   2007) (citing Robbins, 466 F.3d at 882). “The ALJ can meet this burden by setting out a

15   detailed and thorough summary of the facts and conflicting clinical evidence, stating his

16   interpretation thereof, and making findings.” Magallanes v. Bowen, 881 F.2d 747, 751

17   (9th Cir. 1989) (citation omitted); see also Tommasetti v. Astrue, 533 F.3d 1035, 1041

18   (9th Cir. 2008) (finding ALJ had properly disregarded a treating physician’s opinion by

19   setting forth specific and legitimate reasons for rejecting the physician’s opinion that

20   were supported by the entire record).

21

22

23

24



                                                 -9-
     Case 2:18-cv-03647-ADS Document 22 Filed 06/08/20 Page 10 of 14 Page ID #:1439



 1                  2. The ALJ Properly Considered Plaintiff’s Mental Impairments.

 2           In assessing Plaintiff’s mental impairment, the ALJ stated:

 3               The record does not support that depression rendered the claimant
                 disabled. The claimant has never been hospitalized in a psychiatric
 4               hospital for an extended period for his mental health impairment of
                 depression. His suicidal ideation appears secondary to acute life events,
 5               such as the break-up with his girlfriend.

 6    (AR 37).

 7           The ALJ then provided a significant review and analysis of Plaintiff’s mental

8     health records to support her finding. (AR 37-40). The ALJ considered the opinion of

 9    the State agency medical consultant, Elizabeth Covey, Ph.D. (AR 85-103) and the

10    consultative examiner who performed a comprehensive psychological evaluation of

11    Plaintiff in September 2014, Avazeh Chehrazi, Ph.D. (AR 919-24). Plaintiff contends

12    that the ALJ rejected the opinions of both Dr. Chehrazi and Dr. Covey, failing to provide

13    any ‘“clear and convincing’ reasons and/or ‘specific and legitimate’ reasons, and

14    concluded that Plaintiff had no mental limitations other than to simple repetitive tasks

15    (unskilled work).” [Dkt. 20, 6].

16           Preliminarily, the Court notes the ALJ found that Plaintiff was limited to light

17    work and, as Plaintiff states points out, did limit him to simple repetitive tasks as well.

18    (AR 31-33, 40). Accordingly, she necessarily credited aspects of Plaintiff’s subjective

19    complaints and the findings of the examining, and reviewing physicians. To the extent

20    the ALJ rejected portions of Dr. Covey and Dr. Chehrazi’s opinions, she complied with

21    Magallanes and provided specific and legitimate reasons for doing so that are supported

22    by the entire record.

23           As mentioned above, in addition to limiting Plaintiff in the RFC to light work, the

24    ALJ found Plaintiff was limited to “simple repetitive tasks.” (AR 40). The ALJ



                                                  -10-
     Case 2:18-cv-03647-ADS Document 22 Filed 06/08/20 Page 11 of 14 Page ID #:1440



 1    specifically stated that that she considered “all symptoms” in fashioning the RFC. (AR

 2    33). In doing so, the ALJ considered Plaintiff’s subjective statements and testimony

 3    about his mental health treatment, the mental health records of evidence, and the fact

 4    that no treating or examining medical source assessed him as precluded from sustaining

 5    work activity due to any mental health issues. (AR 37-40).

 6           Plaintiff has failed to show how this exhaustive consideration of his mental health

 7    issues was in error. As mentioned, the ALJ found depression to be a severe impairment

8     at step two, assessed Plaintiff’s mental functioning at step three and acknowledged that

 9    the “paragraph B” and “paragraph C” criteria are separate findings from the RFC, and

10    then considered all of Plaintiff’s mental health issues in assessing her RFC. (AR 31-33,

11    37-40). Accordingly, Plaintiff has not shown the ALJ failed to consider his mental

12    impairments in assessing the RFC.

13           To the extent Plaintiff also contends that the ALJ should have included even

14    more restrictive limitations in the RFC, Plaintiff has failed demonstrate he is entitled to

15    relief. Plaintiff has not pointed to any opinion precluding him from all work activity on

16    account of mental health issues. See, e.g., Matthews v. Shalala, 10 F.3d 678, 680 (9th

17    Cir. 1993) (substantial evidence supported finding claimant, although impaired, was not

18    disabled and could perform work because “[n]one of the doctors who examined

19    [claimant] expressed the opinion that he was totally disabled”). Further, he has not

20    explained how the single “moderate” findings in the paragraph B and paragraph C

21    analysis or any of his other mental limitations are sufficiently restrictive to ultimately

22    preclude him from performing work. See, e.g., Hoopai, 499 F.3d at 1077 (explaining the

23    Ninth Circuit has not “held mild or moderate depression to be a sufficiently severe non-

24    exertional limitation that significantly limits a claimant’s ability to do work beyond the



                                                  -11-
     Case 2:18-cv-03647-ADS Document 22 Filed 06/08/20 Page 12 of 14 Page ID #:1441



 1    exertional limitation.”); Shapiro v. Berryhill, 2020 WL 836830, at *1, 6 (D. Nev. Feb.

 2    20, 2020) (RFC that included restriction to simple, non-detailed, non-complex work,

 3    with occasional interaction with co-workers and supervisors but never the public,

 4    adequately accounted for the moderate findings in two paragraph B criteria); Ball v.

 5    Colvin, 2015 WL 2345652, at *3 (C.D. Cal. May 15, 2015) (“As the ALJ found that

 6    Plaintiff’s mental impairments were minimal, the ALJ was not required to include them

 7    in Plaintiff’s RFC.”); Sisco v. Colvin, 2014 WL 2859187, at *7-8 (N.D. Cal. June 20,

8     2014) (ALJ not required to include in RFC assessment mental impairment that imposed

 9    “no significant functional limitations”).

10           Plaintiff’s main argument is that the ALJ improperly rejected Dr. Covey’s

11    restriction that he can perform simple repetitive tasks “with no public contact.” Plaintiff

12    contends the ALJ failed to give specific and legitimate reasons for not including this

13    limitation on public contact in the assessed RFC. To the contrary, however, the ALJ did

14    a thorough analysis of Plaintiff’s record and testimony and found it does not support

15    this limitation.

16           Accordingly, for the reasons outlined above, the Court finds no error in

17    fashioning the RFC and concludes that the ALJ duly considered Plaintiff’s mental

18    impairments in the decision.

19           D. The ALJ Properly Evaluated Plaintiff’s Ability to Perform Jobs in
                the National Economy
20

21           Plaintiff asserts that the ALJ improperly relied on the vocational expert’s

22    testimony in finding Plaintiff was able to perform certain jobs, as the hypothetical given

23    to the vocational expert did not include Plaintiff’s mental limitations supported by the

24    medical record. [Dkt. No. 20, 15].



                                                  -12-
     Case 2:18-cv-03647-ADS Document 22 Filed 06/08/20 Page 13 of 14 Page ID #:1442



 1           Plaintiff’s entire argument rests on the premise that the ALJ improperly

 2    evaluated the opinions of Drs. Chehrazi and Covey and did not include sufficient mental

 3    limitations in Plaintiff’s RFC. As set forth, there was no legal error in the ALJ’s

 4    evaluation of these medical opinions. Furthermore, there also was no legal error in the

 5    RFC assessed by the ALJ. Plaintiff would like for the ALJ to have included mental

 6    limitations based almost exclusive on his subjective complaints. The ALJ is only bound

 7    to include limitations to the RFC supported by substantial evidence. See Batson v.

8     Barnhart, 359 F.3d 1190, 1197 (9th Cir. 2004); Bayliss v. Barnhart, 427 F.3d 1211, 1217

 9    (9th Cir. 2005); Osenbrock v. Apfel, 240 F.3d 1157, 1164-65 (9th Cir. 2001) (“Nor was

10    the ALJ bound to accept as true the restrictions set forth in the second hypothetical

11    question if they were not supported by substantial evidence.”).

12           Based on the properly assessed RFC of light work, the ALJ properly relied upon

13    the VE testimony to conclude that prior to February 3, 2015, Plaintiff was “capable of

14    making a successful adjustment to other work that exists in significant numbers in the

15    national economy.” (AR 41-42); see Bayliss, 427 F.3d at 1217 (because the “hypothetical

16    that the ALJ posed to the VE contained all of the limitations that the ALJ found credible

17    and supported by substantial evidence in the record,” the “ALJ’s reliance on testimony

18    the VE gave in response to the hypothetical therefore was proper”).

19           There was no error in the ALJ’s finding that Plaintiff had the ability to perform

20    jobs existing in significant numbers in the national economy prior to February 3, 2015.

21

22

23

24



                                                  -13-
     Case 2:18-cv-03647-ADS Document 22 Filed 06/08/20 Page 14 of 14 Page ID #:1443



 1    V.    CONCLUSION

 2          For the reasons stated above, the decision of the Social Security Commissioner is

 3    AFFIRMED, and the action is DISMISSED with prejudice. Judgment shall be entered

 4    accordingly.

 5

 6    DATE: June 8, 2020

 7
                                             /s/ Autumn D. Spaeth
8                                      THE HONORABLE AUTUMN D. SPAETH
                                       United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                               -14-
